     Case 2:21-cv-00969-APG-EJY Document 46 Filed 08/17/21 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT
 2                                           DISTRICT OF NEVADA
 3                                                  ***
 4    GOLDEN ENTERTAINMENT, INC.,                               Case No. 2:21-cv-00969-APG-EJY
 5                   Plaintiff,
                                                                            ORDER
 6          v.
 7    FACTORY MUTUAL INSURANCE
      COMPANY,
 8
                     Defendant.
 9

10          Pending before the Court is the Joint Proposed Discovery Plan and Scheduling Order (Special
11   Scheduling Review Requested). ECF No. 45. The proposed Plan and Order essentially seeks to stay
12   discovery during the pendency of several motions including a Motion to Remand filed by Plaintiff,
13   a Motion to Stay filed by Plaintiff, and a Motion to Dismiss filed by Defendant.
14          Courts have broad discretionary power to control discovery. See Little v. City of Seattle, 863
15   F.2d 681, 685 (9th Cir. 1988). The status of this case warrants a stay of discovery at this time. The
16   number and type of motions pending create substantial uncertainty regarding the future of this
17   case. Thus, the Court exercises its powers, sua sponte, and will stay discovery (with the exception
18   of the exchange of initial disclosures) as stated below.
19          Accordingly, IT IS HEREBY ORDERED that the Joint Proposed Discovery Plan and
20   Scheduling Order (ECF No. 45) is DENIED without prejudice.
21          IT IS FURTHER ORDERED that discovery is stayed in this matter (with the exception of
22   the exchange of initial disclosures).
23          IT IS FURTHER ORDERED that if the Motion to Remand is denied, and the Motion to
24   Dismiss is simultaneously denied in whole or in part, or granted in whole or in part with leave to
25   amend, the parties shall, within ten (10) days of such order, file a proposed discovery plan and
26   scheduling order compliant with the Local Rule.
27

28
                                                      1
     Case 2:21-cv-00969-APG-EJY Document 46 Filed 08/17/21 Page 2 of 2




 1          IT IS FURTHER ORDERED that if the Motion to Remand is denied, but the Motion to

 2   Dismiss remains pending, the parties shall file a joint status report within five (5) days of such

 3   order. The joint status report shall identify why, if at all, discovery should continue to be stayed

 4   addressing the standard for a stay of discovery during the pendency of a dispositive motion.

 5

 6          Dated this 17th day of August, 2021.

 7

 8

 9                                                 ELAYNA J. YOUCHAH
                                                   UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
